DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer et al. (U. S. Patent No. 10,261,212 B2) in view of Kravis (U. S. Patent No. 7,092,485 B2) and Husseiny et al. (U. S. Patent No. 5,600,303A).
With respect to claim 1, Schafer et al. disclosed a method that comprises: 
exposing a component (104) to radiation (column 4, line 57 - column 6, line 55); 
obtaining a beam pattern (130) based on the component being exposed to the radiation (column 6, line 56 - column 8, line 56); 

However, Schafer et al. did not disclose that the method further comprises: 
specifying the one or more anomalies in terms of a location of the one or more anomalies.
Kravis disclosed a method that comprises:
specifying the one or more anomalies in terms of a location (a position) of the one or more anomalies (column 12, line 56 - column 13, line 3).
Husseiny et al. disclosed a method that comprises:
specifying the one or more anomalies in terms of a location of the one or more anomalies (column 19, lines 30-35).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a step of specifying the one or more anomalies in terms of a location of the one or more anomalies, since a user and/or an operator would be motivated to determine a location of an anomaly.
With respect to claim 12, Schafer et al., Kravis, and Husseiny et al. disclosed the method of claim 1, wherein the reference beam pattern is expected to be emanated by the component when the component is subject to the radiation (Schafer et al.: column 8, line 57 - column 9, line 12).

With respect to claim 2, Schafer et al. disclosed a system that comprises:
132) configured to store a reference model of a first beam pattern; 
a source (112) configured to selectively expose a component to an input radiation; 
a detector (114) configured to obtain a second beam pattern based on the component being exposed to the input radiation; 
wherein at least one of the control computer or the detector is configured to compare the second beam pattern to the first beam pattern to find one or more deviations between the second beam pattern and the first beam pattern indicative of an anomaly in a material of the component (column 8, line 57 - column 9, line 12).
However, Schafer et al. did not disclose that the system further comprises:
a control computer; and
a detector;
wherein at least one of the control computer or the detector is configured to specify the anomaly in terms of a location of the anomaly.
Kravis disclosed a system that comprises:
a control computer (24)  configured to specify the anomaly in terms of a location (a position) of the anomaly (column 12, line 56 - column 13, line 3).
Husseiny et al. disclosed a system that comprises:
a detector (200)  configured to specify the anomaly in terms of a location of the anomaly (column 19, lines 30-35).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a control computer and a detector, wherein at least one of 
With respect to claim 4, Schafer et al., Kravis, and Husseiny et al. disclosed the system of claim 2, wherein the input radiation comprises X-ray radiation (Schafer et al.: column 5, line 51 - column 6, line 27).
With respect to claim 5, Schafer et al., Kravis, and Husseiny et al. disclosed the system of claim 4, wherein the X-ray radiation has an energy within a range of 40 keV - 600 keV (Schafer et al.: column 5, line 51 - column 6, line 27).
With respect to claim 7, Schafer et al., Kravis, and Husseiny et al. disclosed the system of claim 2, further comprising: 
a sample stage (108) configured to load a plurality of components, the plurality of components including the component.





Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schafer et al. (U. S. Patent No. 10,261,212 B2), Kravis (U. S. Patent No. 7,092,485 B2), and Husseiny et al. (U. S. Patent No. 5,600,303A) as applied to claim 2 above, and further in view of Geus (U. S. Patent No. 5,787,145 A).
With respect to claim 6, Schafer et al., Kravis, and Husseiny et al. disclosed the system of claim 2, further comprising a collimation system configured to control a size of the input radiation (pencil beams of radiation; column 5, lines 39-50).
However, Schafer et al., Kravis, and Husseiny et al.  did not disclose that the system further comprises:

Geus disclosed a system that comprises:
a collimation system (2) configured to control a size of an input radiation to within a range of 0.05 mm-10 mm (column 4, lines 3-30).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a collimation system configured to control a size of the input radiation to within a range of 0.05 mm-10 mm, since a user would be motivated to obtain a second beam pattern of a region of interest (ROI) by matching a cross-sectional area of the input radiation to a cross-sectional area of the region of interest.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer et al. (U. S. Patent No. 10,261,212 B2), Kravis (U. S. Patent No. 7,092,485 B2), and Husseiny et al. (U. S. Patent No. 5,600,303A) as applied to claim 7 above, and further in view of Gupta et al. (U. S. Patent No. 4,989,225 A).
With respect to claim 8, Schafer et al., Kravis, and Husseiny et al. disclosed the system of claim 7.  However, Schafer et al., Kravis, and Husseiny et al. did not disclose that the system comprises:
a control computer is configured to issue a command to the sample stage to orient the component with respect to at least one of the source or the detector.
Gupta et al. disclosed a system that comprises:
a source (24); 
a detector (26);
28 and 30); and
a control computer is configured to issue a command to the sample stage to orient the component with respect to at least one of the source or the detector (column 5, lines 57-68).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure the control computer to issue a command to the sample stage to orient the component with respect to at least one of the source or the detector, since a user and/or an operator would be motivated to acquire a second beam pattern by positioning a component between the source and the detector.
With respect to claim 9, Schafer et al., Kravis, Husseiny et al., and Gupta et al. disclosed the system of claim 8, wherein the command directs the sample stage to orient the component in terms of at least one of a distance (A or B) or an angle (23) with respect to at least one of the source or the detector (Gupta et al.: column 5, line 57 - column 6, line 11).
With respect to claim 10, Schafer et al., Kravis, Husseiny et al., and Gupta et al. disclosed the system of claim 7, wherein the sample stage has between one and six axes of mobility (Gupta et al.: column 5, line 57 - column 6, line 11).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schafer et al. (U. S. Patent No. 10,261,212 B2), Kravis (U. S. Patent No. 7,092,485 B2), and Husseiny et al. (U. S. Patent No. 5,600,303A) as applied to claim 2 above, and further in view of Harding (U. S. Patent No.  7,519,154 B2).
et al., Kravis, and Husseiny et al. disclosed the system of claim 2.  However, Schafer et al., Kravis, and Husseiny et al. did not disclose that the system comprises: 
a control computer configured to specify the anomaly in terms of at least one of: a crystalline orientation of the material, a location of the anomaly, or a size of the anomaly.
Harding disclosed a system that comprises:
a control computer (190) configured to specify an anomaly in terms of a crystalline orientation (column 1, lines 22-33; column 6, lines 23-63).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure the control computer to specify the anomaly in terms of a crystalline orientation, since a user would be motivated to identify an anomaly by using a crystalline orientation of the anomaly.




Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schafer et al. (U. S. Patent No. 10,261,212 B2), Kravis (U. S. Patent No. 7,092,485 B2), and Husseiny et al. (U. S. Patent No. 5,600,303A) as applied to claim 1 above.
With respect to claim 16, Schafer et al., Kravis, and Husseiny et al. disclosed the method of claim 1.  However, Schafer et al., Kravis, and Husseiny et al. did not disclose that the method further comprises:
rejecting the component when the beam pattern deviates from the reference beam pattern in an amount that is greater than a threshold.
.

Allowable Subject Matter

Claims 13, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Terminal Disclaimer

The terminal disclaimer filed on 29 October 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. Patent No. 9,939,393 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Watanabe (U. S. Patent No. 10,483,144 B2) disclosed a method for determining a front and a back of a single-crystal wafer.
Lauridsen et al. (U. S. Patent No. 9,222,901 B2) disclosed an X-ray diffraction method of mapping grain structures in a crystalline material sample and an X-ray diffraction apparatus.
Wall et al. (U. S. Patent No. 8,437,450 B2) disclosed a fast measurement of X=-ray diffraction from tilted layers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you 


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884